 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOEL ZELLMER,

 9                               Petitioner,                CASE NO. C17-1776 RSM-BAT

10           v.
                                                            ORDER DIRECTING PETITIONER
11   DONALD R. HOLBROOK,                                    TO FILE A STATUS REPORT BY
                                                            APRIL 5, 2019
12                               Respondent.

13          The Court stayed this matter and directed petitioner to file a status report regarding his

14   two pending state appeals every six months. Dkt. 15. Petitioner filed his last status report on

15   September 20, 2018. Dkt. 17. More than six months have passed since that date and petitioner

16   has not filed another status report. The Court therefore ORDERS petitioner to file a status report

17   by April 5, 2019.

18          DATED this 29th day of March, 2019.

19

20                                                         A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23



     ORDER DIRECTING PETITIONER TO FILE A STATUS REPORT BY
     APRIL 5, 2019 - 1
